UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 10, 2014 (June 6, 2014) JGWPT HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 001-36170 46-3037859 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 King of Prussia Road, Suite 501, Radnor, Pennsylvania 19087-5148 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (484) 434-2300 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. (b)On June 6, 2014, Stefano L. Sola resigned as the Executive Vice President & Chief Investment Officer of JGWPT Holdings Inc. (the “Company”).Mr. Sola's resignation did not result from a disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JGWPT HOLDINGS INC. By: /s/ Stephen A. Kirkwood Name: Stephen A. Kirkwood Title: Executive Vice President & General Counsel Dated:June 10, 2014
